Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 02/11/2021 has been received and considered. Claims 10-11 and 13-16 are presented for examination.

Allowable Subject Matter
2. 	Claim 10-11 and 13-16 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance: 
	McNitt et al. (U.S. Patent No. 6,537,076 B2) teaches a method for computing visualization differential of multi-dimensional information modeling including capturing multi-dimensional datasets for respective physical efforts of a reference user and a non-reference user, recording at least one reference video stream of the physical effort of the reference user with framerates synchronized with the captured multi-dimensional datasets of the physical effort of the reference user, calculating a performance for the non-reference user's captured multi- dimensional datasets and the reference user's captured multi-dimensional datasets and adjusting a playback video framerate of the at least one reference video stream for the non-reference user, 
none of the prior art of record discloses a method for computing visualization differential of multi-dimensional information modeling, including:

adjusting a playback video framerate of the at least one reference video stream for the non-reference user based on the calculated performance differential.”,
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/            Primary Examiner, Art Unit 2127